Citation Nr: 0918785	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for interstitial cystitis, 
including as secondary to service-connected kidney stones.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to April 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for interstitial 
cystitis.  The Board notes that during the course of the 
appeal, the Veteran's claims file was temporarily brokered to 
the Cleveland, Ohio, VA Regional Office.  

In December 2004, the Veteran testified at a video conference 
hearing before a Decision Review Officer (DRO).  A copy of 
the transcript is of record.

In December 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for interstitial 
cystitis, including as secondary to service-connected kidney 
stones.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand is required in 
order to fulfill VA's statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

In a June 2004 personal statement, the Veteran stated that 
his initial symptoms relating to interstitial cystitis 
started after surgery was performed to remove a kidney stone.  
A stent was placed inside his body after the surgery for 
approximately seven days.  Since the removal of the stent, 
the Veteran explained that he has had continuous urinary 
problems and severely symptomatic interstitial cystitis 
requiring medical treatment, including surgery.  The Veteran 
contends that his interstitial cystitis is related to his 
service-connected kidney stones.  

In April 2004, the Veteran was afforded a VA examination for 
his service connection claim.  The VA examiner reviewed the 
claims file, noting in his report a December 2002 diagnosis 
of interstitial cystitis and evidence of kidney stones since 
1989.  After diagnostic and clinical testing, the VA examiner 
diagnosed the Veteran with multiple kidney stones from 1989 
to 2002 and interstitial cystitis since 2002.  He opined that 
the cause of the interstitial cystitis is unknown; therefore, 
at the present time, it would be only "speculation to make a 
further connection between the interstitial cystitis and the 
multiple kidney stones; perhaps in the near future a closer 
relationship between the two will be established."  

The Board finds that while, on one hand, the April 2004 VA 
examiner indicates that he is unable to provide an opinion 
regarding a possible connection between the interstitial 
cystitis and his service-connected kidney stones because to 
do so would be speculative, on the other hand, he asserts 
that there could be a possible relationship between the two 
disabilities in the near future.  The Board considers this 
opinion to be contradictory; therefore, the April 2004 VA 
examination is inadequate.  See generally Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record).

Under the Veterans Claims Assistance Act of 2000 (VCAA), the 
VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Given the uncertainty of the VA medical opinion of 
record, the Board finds that an additional medical 
examination is warranted to clarify both the nature and 
etiology of the Veteran's interstitial cystitis.  

In short, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his interstitial cystitis.  
All necessary tests should be performed.  
The examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not (50 percent probability 
or more) that the Veteran's interstitial 
cystitis was caused or aggravated by the 
Veteran's service-connected kidney 
stones.  If the examiner finds that the 
Veteran's interstitial cystitis is 
aggravated by the kidney stones, he/she 
should indicate the degree of disability 
of the interstitial cystitis disability 
before it was aggravated and its current 
degree of disability.  If the 
interstitial cystitis was not caused or 
aggravated by kidney stones, the examiner 
should state so.  The rationale for any 
opinion expressed should be set forth.  
If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated and 
he or she must discuss why an opinion is 
not possible.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
interstitial cystitis, including as 
secondary to the service-connected kidney 
stones.  38 C.F.R. §§ 3.303, 3.310.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


